Citation Nr: 1735827	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an effective date prior to April 6, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970, and September 1972 to June 1979 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

In July 2015, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In a November 2016 Memorandum Decision, the Court vacated the July 2015 Board decision and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Board denied the claim, finding, in pertinent part, that the doctrine of equitable tolling did not apply to the Veteran's failure to file a timely substantive appeal within 60 days of a November 2007 statement of the case (SOC) or one year of the underlying rating decision (as noted by the Court, timely notices of disagreement had been filed in response to both July 2006 and August 2007 rating decisions).  As discussed by both the Board and the Court, to obtain the benefit of equitable tolling where the obstacle to timely filing is a mental disorder, the Veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of rational thought or deliberate decision making, incapable of handling his own affairs, or unable to function in society.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  

In the November 2016 Memorandum Decision, the Court vacated the Board's decision because the Board failed to adequately consider the Veteran's lay statements regarding the severity of his PTSD in deciding that equitable tolling did not apply.  The Court also found that the Board equated the lack of medical records during the relevant time period to negative evidence.  The Court additionally found that VA failed in its duty to assist by not obtaining VA treatment records for the pertinent time period, to include a December 2007 mental health clinic record, and directed the Board to obtain this and any other relevant records.  

Accordingly, the appeal must be remanded to obtain all outstanding treatment records pertaining to the Veteran's psychological condition, to particularly include any records involving a December 2007 appointment at a mental health clinic.  In June 2017 correspondence, the Veteran's attorney also requested that a medical opinion be obtained addressing the severity of his psychological functioning during the relevant time period.  To the extent that such an opinion can be provided, the Board will make the request.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney, and invite them to identify any outstanding treatment records pertaining to the Veteran's PTSD.  Provide any releases necessary for VA to secure the records.  The RO/AMC must then attempt to obtain the complete records from all identified sources. 

The RO/AMC must also obtain any VA treatment records not already associated with the file, to specifically include mental health clinic records dated from December 2007.  

If any records cannot be obtained, VA's efforts and any resolution determined must be fully documented for the record, and the RO must ensure full compliance with the requirements of 38 C.F.R. § 3.159 (e)(i)-(iv) (2016).  

2.  After all available records have been associated with the file, obtain a medical opinion addressing the severity of the Veteran's PTSD between November 2007 (the date of the SOC) and August 2008 (one year from the August 2007 rating decision), based on a review of the record.  The claims file must be provided to and reviewed by the examiner.  

The examiner must opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that, between November 2007 and August 2008, the Veteran's PTSD rendered him incapable of rational thought or deliberate decision making, incapable of handling his own affairs, or unable to function in society.  If an opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.

The rationale for all opinions expressed must be provided.  

3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his attorney should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




